COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jacob Joseph Hernandez v. The State of Texas

Appellate case number:     01-12-00721-CR

Trial court case number: 1256018

Trial court:               263rd District Court of Harris County

        This case was abated and remanded to the trial court on December 3, 2012. In the order
of abatement, we directed the trial court to execute a certification of appellant’s right of appeal
indicating whether appellant has the right of appeal. The district clerk has filed a supplemental
clerk’s record containing the trial court’s certification of appellant’s right of appeal, which shows
that this case is not a plea-bargain case and appellant has the right of appeal. Accordingly, we
REINSTATE this case on the Court’s active docket.
       Appellant’s brief is ORDERED to be filed within 30 days of the date of this order. See
TEX. R. APP. P. 38.6(a).
       Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.


Judge’s signature: /s/ Jim Sharp
                    Acting individually       Acting for the Court


Date: February 27, 2013